Citation Nr: 0007734	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-12 105A	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error in the January 
11, 1989 Board of Veterans' Appeals (Board) decision which 
denied entitlement to service connection for the residuals of 
a neck injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from June to October 1986.

This matter is currently before the Board on motion by the 
appellant as to clear and unmistakable error in a January 11, 
1989 Board decision.


FINDINGS OF FACT

1.  The January 1989 Board decision found that the neck 
injury suffered by the moving party in service was acute and 
transitory and had resolved by his discharge.

2.  The appellant has alleged that he had submitted medical 
records establishing a current disability at the time he 
filed his substantive appeal in February 1988; he stated that 
error was committed when the Board failed assist him by 
ordering a VA examination and by failing to obtain all 
relevant records.


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the January 11, 1989 Board decision in failing to award 
service connection for the residuals of a neck injury fails 
to meet the threshold pleading requirements for revision of 
the Board decision on grounds of clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1403, 1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error (CUE) in the January 11, 1989 Board 
decision which had concluded that service connection was not 
warranted for a neck injury since the objective evidence had 
not demonstrated that there was any chronic disability 
related to the acute inservice injury.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's January 1989 decision contains CUE.  That 
determination found that the veteran had suffered an injury 
to the neck which had resolved without residual disability by 
his separation from duty.  

The moving party has argued that the evidence which had been 
of record at the time of the January 1989 decision had 
established that he suffered from a chronic disability as a 
result of the inservice injury to the neck.  Such an 
allegation does not constitute a valid claim of CUE.  As 
stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board at the time of the 
January 1989 decision included the available service medical 
records.  While these records clearly established that the 
veteran had injured his neck in service, there was no 
objective medical evidence offered to suggest that a chronic 
disorder had developed as a result of this injury.  

Accordingly, the failure to conclude that the veteran had a 
current neck disorder related to the inservice injury is not 
an "undebatable" error.  The January 1989 Board decision 
was, therefore, consistent with and supported by the law then 
applicable for determining whether the veteran had 
established that a chronic disorder had developed as a result 
of the inservice injury.  Therefore, the Board finds that the 
denial of service connection for a neck disability, on the 
basis that no evidence of a chronic disorder had been 
presented, was a reasonable exercise of adjudicatory judgment 
and did not involve CUE.

The veteran has argued that he had attached copies of private 
treatment records to his February 1988 substantive appeal.  
However, there is no objective evidence that these records 
were filed at that time.  In fact, a VA Form 21-6789, 
Deferred or Confirmed Rating Decision, dated February 29, 
1988, had instructed that these records should be obtained.  
The veteran was then contacted in March and June 1988, at 
which time he was requested to provide authorizations for VA 
to obtain these private records.  No response was received 
from the veteran at that time; he did not return the 
releases, he did not provide additional copies; and he never 
indicated that he had already provided these records.  
Therefore, VA made all reasonable attempts to obtain them. 

The veteran has also argued that VA should have scheduled him 
for an examination at the time that he filed his original 
claim for service connection in 1986.  According to the 
applicable regulations, such an examination need have been 
ordered only when there was an indication of a reasonable 
probability that a valid claim for compensation had been 
filed.  See 38 C.F.R. § 3.326 (1986).  In the instant case, 
the evidence then of record showed that the veteran had 
injured his neck in service.  However, there was no objective 
evidence of a current disorder.  Therefore, in the absence of 
any evidence of a current disability, there was no reasonable 
probability that a valid claim had been presented.  Thus, VA 
committed no error in not scheduling an examination.

Most importantly, each of the above arguments constitutes a 
claim that VA failed in its duty to assist.  A failure in the 
duty to assist is not a valid basis for a claim of CUE.  See 
38 C.F.R. § 20.1403(d)(2) (1999).

The veteran has also argued that the Board committed CUE when 
it failed to request development of his service medical 
records.  The evidence does, indeed, show that not all the 
service medical records were available at the time of the 
Board decision.  However, there is no indication that the 
presence of these records would have changed the outcome of 
the decision.  See 38 C.F.R. § 20.1403(c).  The records that 
were available had already clearly established that the 
veteran had injured his neck in service.  The additional 
records would have shown nothing more, and would not have 
demonstrated the existence of a post-service chronic 
disability.

The veteran has also argued that the Board had failed to 
adequately consider the report of an x-ray obtained in 
service, which had shown a very mild apex posterior change at 
the C5-6 level, the same place at which he had developed a 
bulging disc.  However, this argument constitutes a request 
that the Board re-weigh or re-evaluate the evidence then 
before the Board.  His contention that this evidence had 
established that he suffered from a bulging disc related to 
his injury represents an example of a disagreement as to how 
the evidence was interpreted and evaluated, and as such 
cannot constitute a basis for a finding of CUE.  See 
38 C.F.R. § 20.1403(d)(3); see also Luallen, supra.

After careful review of the evidence of record, it is 
concluded that the moving party has not set forth specific 
allegations of error, of either fact or law, in the January 
11, 1989 decision by the Board.  Accordingly, in the absence 
of any additional allegations, the motion is denied.


ORDER

The motion for revision of the January 11, 1989 Board 
decision on the grounds of CUE is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

